Title: General Orders, 23 May 1780
From: Washington, George
To: 



Head Quarters Morristown Tuesday May 23d 1780
Parole Palermo  Countersigns P. B.

[Officers] Of the Day Tomorrow[:] Colonel Meigs[,] Lieutenant Colonel Murray. Brigade Major 2d Connecticut
For manœuvring Lieutenant Colonels Commandant Butler and Hubley; Majors Trescott and Parr; Two Adjutants from the Connecticut Division; Colours as before; Brigade Major from Clinton’s brigade to attend the Formation of the Manœuvring Battalions Tomorrow Morning Six o’Clock.
